Citation Nr: 1310884	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  11-02 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Army from May 1942 to November 1945.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

In a decision dated March 20, 2012, the Board denied entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the parties filed a Joint Motion for Partial Remand.  A September 2012 Order of the Court granted the Joint Motion for Partial Remand and vacated the Board's decision to the extent that it denied TDIU.  The case was remanded to the Board for action consistent with the terms of the Joint Motion pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The appellant and his attorney submitted additional evidence to the Board in January and February of 2013; this evidence consisted of copies of private treatment records dated between September 2010 and December 2012.  Because no written waiver of pertinent records that were not reviewed by the AOJ has been submitted, referral to the RO of that evidence is required.  See 38 C.F.R. § 20.1304.  In any case, since the case is being remanded, the RO will nevertheless have the opportunity to consider these newly-submitted records.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board denied the Veteran's TDIU claim in a decision issued in March 2012.  The RO last adjudicated the issue on appeal in a Statement of the Case (SOC) that was issued in January 2011.  Since then, relevant documents pertaining to the Veteran's skin/scar disabilities have been associated with the paper claims file, namely private medical treatment records dated between September 2010 and December 2012.  As there is no waiver from the appellant of RO review of this evidence, the Board must remand the claim in order for the RO to re-adjudicate the Veteran's claim taking into consideration all of the pertinent evidence submitted since the January 2011 SOC.  See 38 C.F.R. § 20.1304.

The Board finds that additional pertinent treatment records need to be associated with the claims file.  (A review of the Virtual VA electronic storage system does not reveal any new, pertinent treatment records.)  The claims file does not contain any VA treatment records dated after March 2010.  On remand, all outstanding VA treatment records should be obtained and associated with the claims file.  

The appellant was last afforded VA hand, skin and audiology examinations in mid-2010 - almost three years ago.  Review of the medical evidence added to the record in January 2013 indicates that the appellant underwent eleven skin lesion excisions between October 2010 and August 2012.  The appellant and his representative have intimated in written statements that the service-connected disabilities have worsened since the 2010 VA examinations were conducted.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Therefore, additional VA examination is necessary.

The medical evidence of record is insufficient for the Board to render a decision.  The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Obtain all of the appellant's outstanding VA medical treatment records dated since March 2010, and associate them with the claims file.  Obtain all outstanding private records as well, if any.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his attorney must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for an audiometric examination to determine the current severity of his bilateral hearing loss, to include consideration of the effect of the Veteran's hearing impairment with tinnitus on his occupational functioning and daily activities.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA) and this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must indicate that said review was accomplished.

If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by a dermatologist to determine the nature, severity, and extent of the current skin cancer and scarring.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA) and this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must indicate that said review was accomplished.

If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available must be printed and associated with the paper claims file so they can be available to the physician for review.

The dermatologist must describe the nature and severity of all service-connected skin pathology.  The size, shape, color, and extent of any service-connected skin cancer lesions, including scars from lesion removals, should be recorded.  In particular, the excision sites added since May 2010 must be described in detail.  

The examiner must identify any (and all) characteristics of disfigurement (outlined in Note 1 following Diagnostic Code 7800) noted on the Veteran's face and neck.  The examiner should offer comment on the extent of disfigurement shown, and should explain the rationale for all opinions.

6.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA social and industrial survey to ascertain the impact of his service-connected disabilities on his capacity for employment.

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA) and this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must indicate that said review was accomplished.

If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must elicit and set forth pertinent facts regarding the appellant's medical history, education, employment history, social adjustment, and current behavior and health.  The examiner must offer an assessment of the appellant's current functioning and identify the conditions which limit his employment opportunities.  The examiner must evaluate and discuss the effect of all of the appellant's service-connected disabilities (bilateral hearing loss, tinnitus, arthritis of the fingers of the right hand, skin cancer, scarring from skin cancer excisions and a right ring finger scar), both singly and jointly, on his employability.  As the appellant has been described as ambidextrous, the examiner must specify what activities the appellant uses his right hand for, how this affected his career as an electrician and what specific limitations of the fingers and hand as a whole are currently present due to the service-connected arthritis.

Distinctions between the effects the appellant's service-connected disabilities and his non-service-connected disorders (including osteoarthritis status post bilateral total hip arthroplasty, hypertension, atrial fibrillation with chronic anticoagulation agent use, congestive heart failure and coronary artery disease) have on his capacity for employment must be noted.  

7.  If any examiner determines that some additional examination or testing is necessary, schedule the appellant for said examination or testing.

8.  Upon receipt of the VA examination reports, review the reports to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  

9.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent to his known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

10.  If any additional development is necessary to re-adjudicate the issue on appeal, especially in light of any newly-received records, that development must be done.

10.  If any benefit sought on appeal remains denied, the appellant and his attorney should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

